DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 01/12/2021 with amendment filed on 12/07/2020, in which Claims 1-6, 8-13 and 15-20 remain pending for examination. Claims 1, 8, 15 and 20 are amended. Claims 7 and 14 have been cancelled. No claims are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 15 and 20 have been considered. The objection of claim(s) 15 and 20 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Ali Mireshghi (Reg. No. 58,726) on 02/17/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A method comprising:
receiving a request from a user to access a resource of a network;
determining whether the resource is protected;
in response to determining that the resource is protected, generating, based on evaluation of a plurality parameters of the resource, a dynamic authentication chain comprising a plurality of authentication schemes arranged in a particular order;  
wherein the plurality of authentication schemes and the particular order are dynamically selected as the dynamic authentication chain is being generated;
challenging the user with the dynamic authentication chain in a single login;
receiving a set of credentials from the user based at least in part on the particular order of the dynamic authentication chain in response to the single login request; 
determining whether the set of credentials satisfies the dynamic authentication chain; 
authenticating the user in response to determining that the set of credentials satisfies the dynamic authentication chain; [[and]]
adapting to re-challenge the user with a stronger authentication scheme when a highly protected resource is being accessed; and
analyzing criteria for failure and re-challenging the user in response to determining that the set of credentials fails to satisfy the dynamic authentication chain.

Please replace claim 5 with:
5. (Currently Amended) The method of claim 2, wherein [[the]] a plurality of source parameters of the user comprises at least one of user access history, role specific access, or privilege access control and further comprising dynamically selecting the dynamic authentication chain and dynamically selecting the particular order based upon the source parameters and in response to determining that the resource is protected. 

Please replace claim 6 with:
6. (Currently Amended) The method of claim 1, wherein is performed in a new single login request based on a pre-defined list of authentication schemes. 

Please replace claim 8 with:
8. (Currently Amended) A non-transitory computer-readable storage medium comprising computer-executable instructions carried on the computer-readable storage medium, the instructions readable by a processor and, when read and executed, configured to cause the processor to:
receive a request from a user to access a resource of a network;
determine whether the resource is protected;
in response to determining that the resource is protected, generate, based on evaluation of a plurality of resource parameters, a dynamic authentication chain comprising a plurality of authentication schemes arranged in a particular order;
wherein the plurality of authentication schemes and the particular order are dynamically selected as the dynamic authentication chain is being generated;
challenge the user with the dynamic authentication chain in a single login request;
receive a set of credentials from the user based at least in part on the particular order of the dynamic authentication chain in response to the login request; 
determine whether the set of credentials satisfies the dynamic authentication chain; [[and]]
	authenticate the user in response to determining that the set of credentials satisfies the dynamic authentication chain; [[and]]
adapt to re-challenge the user with a stronger authentication scheme when a highly protected resource is being accessed; and
analyze criteria for failure and re-challenge the user in response to determination that the set of credentials fails to satisfy the dynamic authentication chain.

Please replace claim 15 with:
15. (Currently Amended) A computer system comprising:
a server comprising a hardware processor configured to:
receive a request from a user to access a resource of a network;
determine whether the resource is protected;
in response to determining that the resource is protected, generate, based on evaluation of a plurality of resource parameters, a dynamic authentication chain comprising a plurality of authentication schemes arranged in a particular order;
wherein the plurality of authentication schemes and the particular order are dynamically selected as the dynamic authentication chain is being generated;
challenge the user with the dynamic authentication chain in a single login request;
receive a set of credentials from the user based at least in part on the order of the dynamic authentication chain in response to the single login request;
determine whether the set of credentials satisfies the dynamic authentication chain; 
	authenticate the user in response to determining that the set of credentials satisfies the dynamic authentication chain; [[and]]
adapt to re-challenge the user with a stronger authentication scheme when a highly protected resource is being accessed; and
analyze criteria for failure and re-challenge the user in response to determining that the set of credentials fails to satisfy the dynamic authentication chain.


Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 8 and 15, the prior art of record (Palki et al. (US 2018/0007049 A1; hereinafter Palki) in view of Chung-Yu Lin (US 2016/0142398 A1; hereinafter Lin)) does not disclose:

“in response to determining that the resource is protected, generating, based on evaluation of a plurality parameters of the resource, a dynamic authentication chain comprising a plurality of authentication schemes arranged in a particular order;  
wherein the plurality of authentication schemes and the particular order are dynamically selected as the dynamic authentication chain is being generated;
challenging the user with the dynamic authentication chain in a single login;
adapting to re-challenge the user with a stronger authentication scheme when a highly protected resource is being accessed; and
analyzing criteria for failure and re-challenging the user in response to determining that the set of credentials fails to satisfy the dynamic authentication chain.” in combination with other limitations recited as specified in the independent claim(s). 

authenticating users on a network based on a dynamically determined combination of credentials” ([0003]). Similarly, Lin teaches “a single login” ([0007]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHENG-FENG HUANG/Examiner, Art Unit 2497